UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-K/A (Amendment No. 1) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-26658 Pharmacyclics, Inc. (Exact name of Registrant as specified in its charter) Delaware 94-3148201 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 995 E. Arques Avenue Sunnyvale, CA 94085-4521 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(408) 774-0330 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $0.0001 par value Nasdaq Capital Market Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yesx No o Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yeso No x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yesx No o Table of Contents Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form10-K. x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Check one: Large accelerated filerx Non-accelerated fileroAccelerated filero Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNo x As of June 30, 2014, the aggregate market value of the voting and non-voting stock held by non-affiliates of the Registrant was$4,026,965,098based on the closing sale price of the Registrant's common stock on The NASDAQ Stock Market LLC on that date.Shares of the Registrant's common stock beneficially owned by each executive officer and director of the Registrant and by each person known by the Registrant to beneficially own 10% or more of its outstanding common stock have been excluded, in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of outstanding shares of the Registrant’s common stock as of March 31, 2015 was76,791,635. DOCUMENTS INCORPORATED BY REFERENCE None. Table of Contents EXPLANATORY NOTE The purpose of this Amendment No. 1 on Form 10-K/A (the “Amendment”) is to amend and restate Part III, Items 10 through 14, of the previously filed Annual Report on Form 10-K of Pharmacyclics, Inc. (“Pharmacyclics” or the “Company”) for the year ended December 31, 2014, filed with the Securities and Exchange Commission on February 18, 2015 (the “Original Form 10-K”), to include information previously omitted in reliance on General Instruction G to Form 10-K, which provides that registrants may incorporate by reference certain information from a definitive proxy statement prepared in connection with the election of directors.The Company has determined to include such Part III information by amendment of the Original Form 10-K rather than incorporation by reference to the proxy statement.Accordingly, Part III of the Original Form 10-K is hereby amended and restated as set forth below. Except as described above, no other changes have been made to the Original Form 10-K.Among other things, forward-looking statements made in the Original Form 10-K have not been revised to reflect events that occurred or facts that became known to us after the filing of the Original Form 10-K, and such forward-looking statements should be read in their historical context. Table of Contents PHARMACYCLICS, INC. Annual Report on Form 10-K/A For the Year Ended December 31, 2014 PART III PAGE Item 10. Directors, Executive Officers and Corporate Governance 1 Item 11. Executive Compensation 6 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 25 Item 13. Certain Relationships and Related Transactions, and Director Independence 28 Item 14. Principal Accountant Fees and Services 29 PART IV Item 15. Exhibits and Financial Statement Schedules 30 Table of Contents PART III Item 10. Directors, Executive Officers and Corporate Governance Set forth below are the names and ages of the directors and executive officers of the Company and their principal occupations at present and for the past five years. The directors of the Company are elected to serve until the next annual meeting of stockholders and until their respective successors have been duly elected and qualified. Our executive officers are appointed by the Board of Directors of the Company and serve until their successors have been duly appointed and qualified. There are, to the knowledge of the Company, no agreements or understandings by which these individuals were so selected. No family relationships exist between any directors or executive officers, as such term is defined in Item 402 of Regulation S-K promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The Board has adopted independence standards for directors that conform to the standards required by the NASDAQ Stock Market (“NASDAQ”) for listed companies. Based on the Company’s director independence standards, the Board has affirmatively determined that all of its directors other than Robert W. Duggan and Robert F. Booth, Ph.D. are independent. Name Age Position(s) with the Company Director Since Robert W. Duggan 70 Director, Chairman and CEO Robert F. Booth, Ph.D. 61 Director Kenneth A. Clark 56 Director Eric H. Halvorson 65 Director Minesh P. Mehta, M.D. 57 Director David D. Smith, Ph.D. 44 Director Richard A. van den Broek 49 Director Business Experience of Directors Mr.Duggan has been a member of our Board since September 2007 and has served as Chief Executive Officer since September 2008. Mr.Duggan served as Chairman of the Board of Directors of Computer Motion, Inc., a computerized surgical systems company, from 1990 to 2003 and Chief Executive Officer from 1997. Computer Motion was acquired by Intuitive Surgical, Inc. in 2003. Mr.Duggan served on the Intuitive Surgical, Inc. Board from 2003 through March 2011. Mr.Duggan has been a private venture investor for more than 30 years and has participated as a director of, investor in, and advisor to numerous small and large businesses in the medical equipment, computer local and wide area network, PC hardware and software distribution, digital encryption, consumer retail goods and outdoor media communication industries. Mr.Duggan has also assisted in corporate planning, capital formation and management for his various investments. He received a U.S. Congressman’s Medal of Merit from Ron Paul in 1985 and in 2000 he was named a Knight of the Legion of Honor by President Jacques Chirac. He is a member of the University of California at Santa Barbara Foundation Board of Trustees. With over 10 years of combined service as Chief Executive Officer of two innovative health care companies and with a career spanning over 30 years as a venture investor and advisor for a broad range of companies, Mr.Duggan brings extensive expertise in vision, strategic development, planning, finance and management to our Board. Dr.Boothjoined the Company as a director in December 2010. Dr.Booth is currently the Chief Executive Officer of Virobay, Inc., a drug discovery and development company. Dr.Booth was also the Executive Chairman of Virobay, Inc. from 2006 to 2010 and served concurrently as an Operating Partner and Senior Advisor at TPG Biotech, a venture capital company. From 2006 to 2007, Dr.Booth served as the acting Chief Scientific Officer of Galleon Pharmaceuticals, a company which is developing new therapeutics for diseases of the respiratory system. From 2002 to 2006, Dr.Booth was the Chief Scientific Officer at Celera Genomics, where he was responsible for leading all discovery and development activities. The therapeutic areas pursued by Celera included oncology, autoimmunity, respiratory diseases and thrombosis. Dr.Booth was Senior Vice President at Roche Bioscience from 1989 to 2002, and was responsible for research and early development activities in the therapeutic areas of inflammation, autoimmunity, respiratory diseases, transplantation, bone diseases and viral diseases. Dr.Booth was a member of the Global Research Management Team and a member of the Business Development Committee, which oversaw licensing opportunities for Roche. During his time at Roche, Dr.Booth managed R&D organizations in both the United States and Europe. The Biology team for which Dr.Booth was responsible in the United Kingdom discovered and contributed to the development of saquinavir, the first HIV protease inhibitor to be launched. This achievement was recognized by the winning of the Prix Galien for Roche. Dr.Booth is currently a board member of Glialogix Inc., Galleon Pharmaceuticals and Ab Initio Inc., in addition to those of Pharmacyclics and Virobay. Dr.Booth is a member of the Scientific Advisory Boards of Galleon Pharmaceuticals, Elcelyx Therapeutics and NaZura Biohealth Inc. Dr.Booth is also an advisor to the SPARK program at Stanford University. Dr.Booth received his Ph.D. and B.Sc. from the University of London in the field of biochemistry. 1 Table of Contents With over 25 years of experience in biopharmaceutical companies in Europe and the USA as well as his experience with the venture capital industry, Dr.Booth brings extensive technical and business expertise to our Board. Mr.Clark has been a director of the Company since November 2012. Mr.Clark has been a member of the law firm Wilson Sonsini Goodrich& Rosati, PC, since 1993 and served as a member of its board of directors for a three year period which ended June 30, 2014. His practice has focused on strategic transactions in the biopharmaceutical industry for over 25 years, and has included several of the largest partnering transactions in the industry over that period. He holds a B.A. degree from Vanderbilt University and a law degree from the University of Texas at Austin. With extensive experience in the biopharmaceutical industry and his more than 25years of experience with growth enterprises, Mr.Clark’s qualifications are of considerable importance to our Board. Mr.Halvorsonwas elected as a director of the Company in December 2011. Mr.Halvorson is engaged in the practice of law and has been Of Counsel to the law firm of Stowell, Zeilenga, Ruth, Vaughn& Treiger, LLP since 2010. Mr.Halvorson was President and Chief Operating Officer of Salem Communications Corporation from 2007 to 2008. He was Executive Vice President and Chief Operating Officer of Salem Communications Corporation from 1995 to 2000. Prior to becoming Chief Operating Officer, he was the company’s Vice President and General Counsel for ten years. Mr.Halvorson was a member of the Board of Directors of Salem Communications Corporation from 1988 to 2008. He has been a member of the Board of Directors of Intuitive Surgical, Inc. since 2003. From 2000-2003, 2005-2007, 2009-2011 and 2013-2014, Mr.Halvorson was Executive in Residence at Pepperdine University and Adjunct Professor of Law at Pepperdine Law School. From 2003-2005, Mr.Halvorson served as President and Chief Executive Officer of The Thomas Kinkade Company. He was a partner at Godfrey& Kahn, a law firm based in Milwaukee, Wisconsin, from 1981-1985 and 1988-1991. Mr.Halvorson holds a B.S. in Accounting from Bob Jones University and a J.D. from Duke University School of Law. With his substantial business, financial, legal and operational experience developed from working in a broad assortment of fields, Mr.Halvorson’s qualifications are of considerable importance to our Board. Dr.Mehta was elected as a director of the Company in September 2008. Dr.Mehta is internationally recognized with respect to human clinical drug trial strategy, design and execution and has managed national and international trials of all sizes including International Phase 3 trials. He was Professor in the Department of Human Oncology at the University of Wisconsin’s School of Medicine and Public Health from 2002-2010, including being the Program Leader of the Imaging and Radiation Sciences Program of the Paul P. Carbone Comprehensive Cancer Center (UWCCC). Dr.Mehta was Chairman of the Department of Human Oncology from 1997 to 2007. From 2010-2012, he served as Professor of Radiation Oncology at Northwestern University in Chicago. Currently (since October 2012), he is Professor of Radiation Oncology at University of Maryland, and Director of the Maryland Proton Treatment Center in Baltimore, Maryland. He has previously been a member of the Board of Directors of the American Society for Therapeutic Radiology and Oncology (ASTRO, 2006-2010) and has chaired the Radiation Therapy Oncology Group (RTOG) Brain Tumor Committee since 1998. From 1997 to 2001, he served as an ad-hoc member of the FDA’s Technology Assessment Committee and from 2001 to 2005 he served on and eventually Chaired the FDA Radiological Devices Panel. He has more than 500 publications to his credit, especially in the areas of radiation therapy and translational and clinical cancer research. Dr.Mehta obtained his medical degree at the University of Zambia in 1981 and commenced his residency there at the Ndola Central Hospital. He moved to the University of Wisconsin, Madison, in 1984 and completed his residency in radiation oncology in 1988 when he took up an Assistant Professorship in Human Oncology, was promoted to Associate Professor and became the Director of the Radiation Oncology Residency Training Program. After serving as Vice-Chairman and Interim Chairman, Dr.Mehta became Chair of Human Oncology and also a Professor in the Department of Neurological Surgery. Dr.Mehta has authored over 100 clinical protocols. With his vast practical and academic oncology background, experience serving on several Scientific Advisory Boards and the experience gained from developing and managing a multi center radiotherapy academic-community system, Dr.Mehta provides our Board with medical and scientific expertise as well as the benefit of his significant knowledge of all aspects of clinical drug trial strategy, design and execution. 2 Table of Contents Dr.Smith was elected as a director of the Company in October 2008. Dr.Smith is a professor of biostatistics at City of Hope, a cancer research hospital in Los Angeles and holds a B.A. in Mathematics and a Ph.D. in Statistics. After his dissertation on integrating and synthesizing information in clinical and observational studies in oncology, he served as a Biostatistical Reviewer for the Division of Oncology Drug Products, U.S. Food and Drug Administration (FDA) for 3 years. During his tenure at the FDA, he reviewed more than 40 chemotherapy INDs and NDAs. He represented the FDA statistical perspective at five Oncologic Drugs Advisory Committee sessions, including three on the problems of missing data in outcomes research. After leaving the FDA in 2000, he went to City of Hope and the front lines of cancer research. While at City of Hope, he has designed and analyzed over 50 solid tumor and hematology protocols at all levels of development, from pre-clinical and marker discovery studies to Phase II/III trials. Dr.Smith has been a co-investigator on grants from the National Cancer Institute, National Institutes of Health, the American Cancer Society, the Susan G. Komen Breast Cancer Foundation and the Leukemia-Lymphoma Society. Dr.Smith is an author and coauthor of over 80 papers in peer-reviewed biostatistics, oncology, surgery, radiation, and immunology journals. Dr.Smith provides our Board with the benefit of his experience as an FDA reviewer and his continuing professional interactions with the FDA, including preparing correspondence and developing clinical trial methodology alongside FDA statisticians. Mr.van den Broek joined the Company as a director in December 2009. Since 2004, Mr.van den Broek has been Managing Partner of HSMR Advisors, LLC, an investment fund focused on the biotechnology industry. From 2000 through 2003 he was a Partner at Cooper Hill Partners, LLC, an investment fund focused on the healthcare sector. Prior to that Mr.van den Broek had a ten year career as a biotech analyst, starting at Oppenheimer& Co., then Merrill Lynch, and finally at Hambrecht& Quist. Mr.van den Broek is a Director of Special Diversified Opportunities, Inc., a director and member of the Compensation Committee at Response Genetics, Inc., a director and member of the Compensation Committee at Celldex Therapeutics, and is a Director and member of the Remuneration Committee of CogState, Ltd., which is an Australia listed company. He is a graduate of Harvard University and is a Chartered Financial Analyst. With his experience as a Partner in investment funds with investments in a wide variety of biotechnology and other healthcare companies and his years as a respected biotechnology analyst, Mr.van den Broek brings deep industry and financial expertise to our Board. There are no family relationships among executive officers or directors of the Company. Section 16(a) Beneficial Ownership Reporting Compliance Section16(a) of the Exchange Act requires the Company’s directors and Section16 officers, and persons who beneficially own more than 10% of a registered class of the Company’s equity securities, to file with the Commission initial reports of beneficial ownership and reports of changes in beneficial ownership of Common Stock and other equity securities of the Company. Such officers, directors and greater than 10% stockholders are required by SEC regulations to furnish the Company with copies of all Section16(a) reports they file. Based solely on its review of the copies of such forms furnished to the Company and written representations that no other reports were required, the Company believes that, during the fiscal year ending December31, 2014, all officers, directors and beneficial owners of more than 10% of the outstanding Common Stock complied with all Section16(a) requirements Director Nominations There have been no material changes to the procedures by which security holders may recommend nominees to our board of directors since those procedures were described in our proxy statement for our 2014 annual meeting of stockholders. Code of Ethics and Committee Charters The Board has also adopted a formal code of conduct that applies to all of our employees, officers and directors. The latest copy of our Code of Business Conduct and Ethics, as well as the Charters of the Audit Committee, the Compensation Committee and the Nominating and Corporate Governance Committee of the Board are available in the “About Us – Governance” section of our website at www.pharmacyclics.com.Any person may obtain a copy of the Code of Business Conduct and Ethics, without charge, by writing to Pharmacyclics, Inc., 995 East Arques Avenue, Sunnyvale, California 94085, Attn: Secretary. 3 Table of Contents Audit Committee The primary purpose of the Audit Committee is to oversee the accounting and financial reporting processes of the Company and the audits of the financial statements of the Company. The Audit Committee is also charged with the review and approval of all related party transactions involving the Company. The Audit Committee acts pursuant to a written charter that has been adopted by the Board. A more complete description of the powers and responsibilities delegated to the Committee is set forth in the Audit Committee charter. The Board had determined that all of the members of the Audit Committee for the fiscal year ended December31, 2014 were “independent” as that term is defined in Rule 4200(a)(15) of the Nasdaq Marketplace Rules. The Board has determined that Mr.Halvorson, the current Audit Committee Chairman, and Mr.van den Broek, the former Audit Committee Chairman, are both “audit committee financial experts” as defined by Item407(d)(5) of Regulation S-K of the Securities Act of 1933, as amended (the “Securities Act”). The Audit Committee held five meetings during the fiscal year ended December31, 2014. Executive Officers Executive officers of the company, and their ages are as follows: Name Age Position Robert W. Duggan 70 Chairman of the Board and Chief Executive Officer Mahkam (Maky) Zanganeh, D.D.S., MBA 44 Chief Operating Officer Manmeet S. Soni 37 Chief Financial Officer and Treasurer Shawn Tomasello 56 Chief Commercial Officer Heow Tan 56 Chief of Quality and Technical Operations See section entitled “Business Experience of Directors” above, for a brief description of the business experience and educational background of Mr. Duggan. Dr.Zanganeh has served as the Company’s Chief Operating Officer since August 2012. Prior to being appointed Chief Operating Officer, Dr.Zanganeh served as the Company’s Chief of Staff and Chief Business Officer (Dec 2011-July 2012). She was hired as Vice President, Business Development in August 2008. Prior to joining Pharmacyclics, Dr.Zanganeh served as President Director General (2007-2008) for the French government initiative bio-cluster project in France, establishing alliances and developing small life science business regionally. From September 2003 to August 2008, Dr.Zanganeh served as Vice President of Business Development for Robert W. Duggan& Associates. Dr.Zanganeh also served as worldwide Vice President of Training& Education (2002-2003) and President Director General for Europe, Middle East and Africa (1998-2002) for Computer Motion Inc., the world initiator of medical robotics. Dr.Zanganeh received a DDS degree from Louis Pasteur University in Strasbourg, France and MBA from Schiller International University in France. She is fluent in French, German, Persian& English. Mr.Soni joined Pharmacyclics in September 2012 as Corporate Controller and Executive Director of Finance, was appointed Vice President, Corporate Controller in February 2013, was appointed Senior Vice President, Finance in August 2013, Executive Vice President, Finance in November 2013, and was appointed Chief Financial Officer and Treasurer in February 2014. Mr.Soni is responsible for all Accounting, Treasury, Tax, Financial Planning and Analysis, SEC reporting, Procurement, Business Development, Information Technology and Human Resources functions in the Company. Previously, Mr.Soni worked at ZELTIQ Aesthetics Inc. from January 2012 to September 2012 where he served as Controller, Senior Director of Finance responsible for accounting, SEC and treasury functions. Prior to ZELTIQ, Mr.Soni worked at PricewaterhouseCoopers (PwC) from June 2007 to January 2012 in the Life Science and Venture Capital Group of the PwC San Jose office providing audit and advisory services to various public and privately held companies in the pharmaceutical, biotechnology, software and semiconductor space. He graduated from Hansraj College at Delhi University in India. He is a Certified Public Accountant, licensed in the state of California and Chartered Accountant from India. Ms.Tomasello has served as the Company’s Chief Commercial Officer since August 2014.From April 2005 to August 2014, Ms. Tomasello was employed at Celgene Corporation initially as the Vice President, Sales and Training and most recently as President of the Americas, Hematology and Oncology, where she managed more than $4B in revenue and where she was responsible for all aspects of the commercial organization encompassing multiple brands spanning 11 indications. Prior to joining Celgene Corporation, Ms. Tomasello was with Genentech, Inc (1989-2005). Her last position at Genentech was National Director, Hematology Franchise (Rituxan®) from early 2003 to April 2005. Ms. Tomasello holds a B.A. in Marketing from the University of Cincinnati and a MBA from Murray State University. 4 Table of Contents Mr.Tan joined Pharmacyclics in May 2012 as the Senior Vice President, Global Manufacturing and Technical Operations, was appointed Executive Vice President, Global Manufacturing, Technical Operations and Education in July 2012 and was appointed Chief of Quality and Technical Operations in March 2013. From November 2010 to May 2012, Mr.Tan served as Senior Vice President, Technical Operations of PreCision Dermatology (a spun off company of Collegium Pharmaceutical). From January 2009 to May 2012, Mr.Tan also served as Senior Vice President, Technical Operations of Collegium and from October 2006 he served as Vice President, Technical Operations of Collegium. From April 1998 to September 2006, Mr.Tan held increasingly senior positions at Prasecis Pharmaceuticals, Inc., most recently serving as Vice President, Industrial Operations (Manufacturing)& Development. Mr.Tan holds a M.S. in Engineering from the Ohio State University and a MBA from Santa Clara University. 5 Table of Contents Item 11. Executive Compensation Compensation Committee Interlocks and Insider Participation The Compensation Committee currently consists of Richard A. van den Broek, Eric H. Halvorson and David D. Smith, Ph.D. None of the members of our Compensation Committee is currently or has been, at any time since our formation, one of our officers or our employees. During the fiscal year ended December 31, 2014, no executive officer served as a member of the board of directors or compensation committee of any entity that has one or more executive officers serving on our Board or our Compensation Committee. None of the members of our Compensation Committee currently has or has had any relationship or transaction with a related person requiring disclosure pursuant to Item 404 of Regulation S-K. Robert F. Booth, Ph.D. served as a member of the Compensation Committee for the last completed fiscal year and was replaced by Mr. Halvorson on January 21, 2015.As further described under Item 13. Certain Relationships and Related Transactions, and Director Independence, in January 2015, Dr. Booth entered into a Consulting Agreement with the Company and on January 22, 2015, Dr. Booth received a grant of 10,000 RSUs from the Company. COMPENSATION DISCUSSION AND ANALYSIS Overview Our compensation programs are designed to attract and retain employees and to reward them for their contributions and efforts to help us achieve our short and long-term goals. The compensation programs are intended to be equitable while at the same time being competitive within the industry and geographical region for which we compete for talent and to link the rewards program to the performance of the stockholders return over the long-term. The Compensation Committee of the Board is responsible for both developing and determining our executive compensation policies and plans and to oversee the overall compensation and benefit plans for the entire Company population. In addition, the Compensation Committee determines the compensation to be paid to the key executives. The Compensation Committee may delegate any of its duties and responsibilities, including the administration of equity incentives or employee benefit plans, to one or more of its members, to one or more other directors, or to one or more other persons, unless otherwise prohibited by applicable laws or listing standards. Compensation Philosophy and Objectives The Compensation Committee considers the ultimate objective of an executive compensation program to be the creation of stockholder value. To achieve that objective, our executive compensation program is tied to our financial performance by aligning the interests of our employees with the interests of our stockholders and having our employees share the risks and rewards of our business. Our executive compensation program is based on: Competitiveness: The Compensation Committee designs compensation packages for our executive officers that include both cash and stock-based compensation tied to an individual’s experience and performance and the Company’s achievement of certain short-term and long-term goals. For 2014, the Compensation Committee reviewed the competitive positioning of the base pay and equity of similar jobs in our comparator group of companies, utilizing information received from Radford, within the peer group from the biotechnology and pharmaceutical industry based on similarity to us in terms of industry focus, stage of development, pharmaceutical assets, and the geographical location of the talent pool with which we compete. In addition, for our executive officers, the market data for the peer group was drawn from publicly available documents such as proxy statements. Included in the review was the analysis of each executive officer’s base pay and equity in comparison to the 50th percentile of market-based pay, which is generally the desired base pay positioning for our executive officers. In determining compensation for our executive officers, the Compensation Committee also uses its business judgment to determine the appropriate compensation targets and awards for the executive officers. Performance: Individual executive’s performance of corporate and departmental goals is a direct factor in the design and administration of the base salary and equity plan. Each executive officer is evaluated against annual goal attainment, which is reviewed by the Compensation Committee. Vesting of performance-based options and performance-based restricted stock units for executive officers depends on their attainment of key corporate and departmental goals. 6 Table of Contents Ownership: One of the cornerstones of our compensation philosophy is ensuring that all employees have ownership in the Company. Executive officers have the potential to gain meaningful equity rewards with their contribution to the corporate success and achievement of defined goals. We use the combined results of our review of publicly available data and information provided by Radford, along with the collective experience of the members of our Compensation Committee and executive management to establish our overall compensation practices. Risk Assessment of the Company’s Compensation Policies Our Compensation Committee has reviewed our compensation policies as generally applicable to our executive officers and employees and believes that our policies do not encourage excessive and unnecessary risk-taking, and that the level of risk that they do encourage is not reasonably likely to have a material adverse effect on the Company. In making this determination, our Compensation Committee considered the following: (i)the Company’s compensation programs are discretionary, balanced and focused on the long term; (ii)goals and objectives of the Company’s compensation programs reflect a balanced mix of quantitative and qualitative performance measures to avoid excess weight on a single performance measure; (iii)we grant equity based awards with time-based vesting and performance-based vesting, both of which encourage participants to look to long-term appreciation in equity values; and (iv)the Company’s approach to compensation practices and policies applicable to employees throughout the Company is consistent with that followed for its executive officers. Say-on-Pay In accordance with the Dodd-Frank Act, the Company held a non-binding stockholder vote in May 2014 on its fiscal year 2014 executive compensation practices. The Compensation Committee, while not bound to act on a negative vote, carefully considers the opinions of its stockholders in making compensation decisions. The 2014 vote to approve fiscal year 2014 executive compensation passed with 59,688,015 votes for, 186,569 votes against and 241,591 abstaining. In alignment with our philosophy on stockholder say-on-pay, and with the results of the say-on-pay frequency vote held in May 2014, we will continue to hold non–binding shareholder say-on-pay votes annually. Compensation Components Our Compensation Committee relies on experience with other companies in our industry and, with respect to our executive officers, third party industry compensation surveys and internally generated comparisons of a number of elements to total compensation against peer group companies, to determine the portion of our employees’ compensation to be based on base salary and performance-based equity awards. The Compensation Committee determined that a larger portion of our executive officers’ compensation should be based on the performance of our Company, and such executive officer’s department and individual performance. Consistent with our compensation philosophy, we have structured each element of our compensation program as described below. Base Salary We design our base pay to provide the essential reward for an employee’s work and recognize an employee’s specific performance achievements and contributions. We determine our executive officer salary based on job responsibilities and individual experience, and we annually benchmark the amount we pay against comparable competitive market compensation for similar positions within our peer group and industry. Specifically, we utilize information obtained from the comparison of peer group compensation data. The Compensation Committee also uses its business judgment to determine the appropriate target base pay. Our Compensation Committee reviews the salaries of our executive officers annually, and our Compensation Committee grants increases in salaries based on individual performance during the prior calendar year as well as from determinations based on our Compensation Committee’s and management’s experience and general employment market conditions for our industry. In November 2014, based on its review, the Compensation Committee approved base salary increases for the Company’s executive officers. Equity Compensation We utilize equity-based compensation, which prior to January1, 2014 consisted primarily of time-based stock options and performance-based stock options, and following January1, 2014 was expanded to also include performance-based restricted stock units and time-based restricted stock units. We issue such equity-based compensation to ensure that we have the ability to retain personnel over a longer period of time and to provide employees with a form of reward that aligns the employee interests with those of our stockholders. The vesting provisions of our employee stock options and restricted stock units provide the necessary long-term incentive to motivate our personnel as they work on our multi-year drug development and commercialization programs. Employees whose skills and results we deem to be critical to our long-term success are eligible to receive higher levels of equity-based compensation. 7 Table of Contents We award equity-based compensation to our executive officers and all regular full-time employees under our 2014 Equity Incentive Award Plan (2014 Plan) since its approval in May 2014, and prior to that under our 2004 Equity Incentive Award Plan (2004 Plan), based on performance and on guidelines related to each employee’s position in the Company, respectively. We determine our stock option and restricted stock unit guidelines based on information derived from our Compensation Committee, management’s experience and, with respect to our executive officers, an internally generated comparison of peer group companies. Our time-based stock option awards and restricted stock units granted to executive officers typically vest over a four-year period subject to the employee’s continued service. Our performance-based stock options granted to executive officers typically vest over a four-year period. Our performance-based RSUs granted to executive officers generally vest over a period of one to five years. The vesting of our performance-based stock options and RSUs is subject to the satisfaction of performance criteria established annually for such executive as determined by the Compensation Committee after reviewing the performance reports. We believe this vesting arrangement encourages our employees to continue service for a longer period of time and remain focused on the multiple aspects of our continued long-term drug development and commercialization programs. Timing of Equity Awards Historically, our Compensation Committee has made award decisions at least annually and often at various times during each year. For awards with performance-based vesting, the Compensation Committee evaluates each executive officer’s performance against the performance criteria established for such period. Allocation of Equity Compensation During the fiscal year ended December 31, 2014, we granted total stock options, including performance-based stock options for which performance criteria were not established during the period, to purchase 1,246,065 shares of our Common Stock, of which 218,000 shares were awarded to current executive officers, representing 17% of all stock options granted during the period. During the fiscal year ended December 31, 2014, we granted a total of 260,000 restricted stock units, including performance-based restricted stock units for which performance criteria were not established during the period, of which 100,500 shares were awarded to current executive officers, representing 39% of all restricted stock units granted during the period. Our Compensation Committee does not apply a formula for allocating stock options or restricted stock units to executive officers. Instead, our Compensation Committee considers the role and responsibilities of the executive officers, competitive factors, the non-equity compensation received by the executive officers and the total number of options to be granted in the fiscal year. Type of Equity Awards Under our 2014 Plan, and under our 2004 Plan for awards granted prior to May 9, 2014, we have granted incentive stock options, within the meaning of Section422 of the Internal Revenue Code, to our employees and non-statutory stock options to our employees, directors and consultants. We have also granted restricted stock units, performance-based stock options and performance-based restricted stock units to our executive officers. Historically, our equity compensation awards have primarily consisted of incentive and non-qualified stock options and restricted stock units. Cash Bonuses The Company’s corporate bonus plan (the “Cash Bonus Plan”) was established to provide an incentive to encourage and reward the performance of its employees, including its executive officers. The Company believes that the Cash Bonus Plan provides incentives necessary to retain and reward its executive officers and to motivate them to continuously improve the Company’s performance. Under the Cash Bonus Plan, employees of the Company, including its executive officers, are eligible to receive a bonus payment equal to a percentage of their annual salary. Any bonus payout under the Cash Bonus Plan is based on the achievement of corporate and individual goals. Cash bonuses are paid out provided that all corporate goals for the year are achieved. The target bonus is discretionary and the final determination of the bonus earned is determined by the Company’s Compensation Committee based on a performance review completed by the manager of an employee and executive management. 8 Table of Contents Under the Cash Bonus Plan, the corporate goals for 2014 included certain corporate goals related to regulatory approvals of IMBRUVICA, market share goals and various clinical development goals.The Company paid the first portion of 2014 cash bonuses earned in a mid-year pay-out in August 2014. The remaining 2014 cash bonus was paid in March 2015. Based on strong individual and corporate performance in 2014, the Compensation Committee approved the following annual cash incentive payments to its executive officers: Name 2014TargetBonusas % of salary 2014 AnnualCash
